DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2020 has been entered.

Status of the Application
Claims 1-3, 6-8, 11-13, 15, 17, 21, 23, 24, 34, 36, and 37 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/12/2020 are acknowledged.  Claims under consideration in the instant office action are claims 1-3, 6-8, 11-13, 15, 17, 21, 23, 24, 34, 36, and 37.
 Applicants' arguments, filed 08/12/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 6-8, 11, 15, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum (US 6,955,873) in view of Vincent (The Biochemistry of Chromium, J. Nutr., 2000, 130(4), pp. 715-718).
Rejection
Blum is drawn towards the use of chromium picolinate as a neurotransmitter modulator (col. 50, lines 64-67; bottom of Table 16, 19, 22) in order to enhances cognitive performance, treat anxiety, focus, memory (e.g. spatial memory), and Alzheimer’s disease (col. 31, lines 45-60; col. 51, lines 53-65).  Blum does teach administering at least 210 µg of elemental chromium (Table 31), wherein the corresponding dosage of that amount of chromium in the form of chromium picolinate would be 1,689 µg.  It would be implicit to one of ordinary skill in the art to administer an effective amount of chromium picolinate (the chromium complex recited in claim 8) to inhibit cognitive degradation and the progression of memory impairment, which are symptoms of Alzheimer's disease.  Additionally, it would be implicit to one of ordinary skill in the art to identify patients suffering from Alzheimer’s disease or improve cognitive performance in order to treat them by administering a chromium complex as taught by Blum. In this regard, Blum does teach diagnosis and treatment system for reward deficiency syndrome (RDS), including Alzheimer’s disease and related behaviors (See title and col. 31, lines 45-60 of Blum), and RDS associated behaviors consisting of physiological and psychological diagnosis (based on genetic testing, brain electrophysiological mapping and psychometric testing) (See column 64, lines 50-55 of Blum). 

Vincent is drawn towards the use of chromium supplements in recent decades (see abstract).  Vincent teaches chromium picolinate as the most common form of chromium in supplements, which has improved stability as an active ingredient (pg. 717, right column, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Alzheimer’s disease by identifying a mammal suffering from Alzheimer’s disease and administering a chromium complex, as suggested by Blum and Vincent, and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do so since chromium picolinate can enhance amino acid brain penetration and facilitate action of neuro-transmitter (See Table 19), and be useful in the treatment of Alzheimer’s disease and its attendant molecular symptoms and outward behaviors as a well-known active ingredient as taught by Blum and Vincent, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Even though the range for the dosage of chromium picolinate as taught by Blum is not the same as the claimed dosage, Blum does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Furthermore, the determination of [xxx] is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 
When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the physiological effects, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met.
Response to Arguments
	Applicant argues that Blum does not implicitly or explicitly teach treatment of Alzheimer's disease as instantly claimed. Applicant again stresses that the Examiner has not shown where Blum teaches treatment of Alzheimer's disease with chromium picolinate as instantly claimed.  All Blum teaches in this section regarding Alzheimer's is "the existence of subtle neurological change" in multiple disorders of which one is Alzheimer's; however, there is no suggested treatment of Alzheimer's.  The Examiner respectfully disagrees since Blum is drawn towards the use of chromium picolinate as a neurotransmitter modulator (col. 50, lines 64-67; bottom of Table 16, 19, 22) in order to enhance cognitive performance, treat anxiety, focus, memory (e.g. spatial memory), which can significantly enhance cognitive event-related potentials associated with performance in disorders including Alzheimer’s disease (col. 31, lines 45-60; col. 51, lines 53-65).  One of ordinary skill in the art would thus be motivated to administer chromium picolinate for the treatment of Alzheimer’s disease since chromium picolinate can enhance amino acid brain penetration and facilitate action of neuro-transmitter (See Table 19), and be useful in the treatment of Alzheimer’s disease and its attendant molecular symptoms and outward behaviors as a well-known active ingredient as taught by Blum and Vincent.

Applicant argues that there is no overlap of method steps for the treatment of Alzheimer's or the disorders associated with the advancement of the disease. There is no teaching that any amount of chromium complexes would treat Alzheimer's in either reference. Therefore, the Examiner's position on alleged overlap in ranges is wholly inapplicable to the instantly claimed invention.  The Examiner respectfully disagrees since Blum is drawn towards the use of chromium picolinate as a neurotransmitter modulator (col. 50, lines 64-67; bottom of Table 16, 19, 22) in order to enhance cognitive performance, treat anxiety, focus, memory (e.g. spatial memory), which can significantly enhance cognitive event-related potentials associated with performance in disorders including Alzheimer’s disease (col. 31, lines 45-60; col. 51, lines 53-65).  Blum does teach administering at least 210 µg of elemental chromium (Table 31), wherein the corresponding dosage of that amount of chromium in the form of chromium picolinate would be 1,689 µg.  It would be implicit to one of ordinary skill in the art to administer an effective amount of chromium picolinate (the chromium complex recited in claim 8) to inhibit cognitive degradation and the progression of memory impairment, which are symptoms of Alzheimer's disease.  Additionally, Vincent is drawn towards the use of chromium supplements in recent decades (see abstract).  Vincent teaches chromium picolinate as the most common form of chromium in supplements, which has improved stability as an active ingredient (pg. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05(II). It would have been obvious to one of ordinary skill in the art to optimize the dosage of chromium picolinate in order to increase the efficacy of the composition administered.

Claims 2, 3, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum (US 6,955,873) and Vincent (The Biochemistry of Chromium, J. Nutr., 2000, 130(4), pp. 715-718)  as applied to claims 1, 6-8, 11, 15, 23, and 24 above, and further in view of Tanzi (Twenty Years of the Alzheimer's disease Amyloid Hypothesis: A Genetic Perspective, Cell, 2005, Vol. 120, pp. 545-555).
The teachings of Blum are presented above.
Blum does not teach a method of treating Alzheimer’s disease wherein the mammal has a genetic risk factor comprising a mutated gene or a family history of Alzheimer's disease.

It would have been obvious to one of ordinary skill in the art at the time the invention was involved to treat Alzheimer’s disease wherein the mammal has a genetic risk factor comprising a mutated gene or a family history of Alzheimer's disease, as suggested by Tanzi, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since chromium picolinate can be administered to treat Alzheimer’s disease, which would include patient populations with a genetic risk factor comprising a mutated gene or a family history of Alzheimer's disease as taught by Blum and Tanzi, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 34, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum (US 6,955,873) and Vincent (The Biochemistry of Chromium, J. Nutr., 2000, 130(4), pp. 715-718) as applied to claims 1, 6-8, 11, 15, 23, and 24 above, and further in view of O’Bryant (Staging Dementia Using Clinical Dementia Rating Scale Sum of Boxes Scores: A Texas Alzheimer's Research Consortium Study, Arch. Neurol. 2008, 65(8), pp. 1091-1095).
The teachings of Blum are presented above.
Blum does not teach a method of treating Alzheimer’s disease by identifying patients using a neuropsychological test.

It would have been obvious to one of ordinary skill in the art to treat a cognitive condition by identifying patients using a neuropsychological test, as suggested by O’Bryant, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since the Clinical Dementia Rating Scale is an effective test in determining the stage and severity of dementia for patients as taught by O’Bryant, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum (US 6,955,873) and Vincent (The Biochemistry of Chromium, J. Nutr., 2000, 130(4), pp. 715-718) in view of Hebert (Alzheimer Disease in the US Population, Arch. Neurol., 2003, 60, pp. 1119-1122).
Blum is drawn towards the use of chromium picolinate as a neurotransmitter modulator (col. 50, lines 64-67) in order to enhances cognitive performance, treat anxiety, focus, memory (e.g. spatial memory), and Alzheimer’s disease (col. 31, lines 45-60; col. 51, lines 53-65).  Blum does teach administering at least 210 µg of elemental chromium (Table 31), wherein the corresponding dosage of that amount of chromium in the form of chromium picolinate would be 1,689 µg.  It would be implicit to one of ordinary skill in the art to administer an effective amount of chromium picolinate (the chromium complex recited in claim 8) to inhibit cognitive degradation and the progression of memory impairment, which are symptoms of Alzheimer's disease.  Additionally, it would be implicit to one of ordinary skill in the art to identify patients suffering from Alzheimer’s disease or improve cognitive performance in order to treat them by administering a chromium complex as taught by Blum.

Hebert is drawn towards the estimates of Alzheimer's disease in the US population (see abstract).  Hebert teaches that 7% of those with Alzheimer’s disease are between the ages of 65 and 74 years old, 53% are between 75 and 84 years old, and 40% are 85 years and older (right column, third paragraph, pg. 1120).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat age-related memory impairment by identifying a subject at least 70 years old and administering a chromium complex, as suggested by Hebert, and produce the instant invention.
Even though the range for the dosage of chromium picolinate as taught by Blum is not the same as the claimed dosage, Blum does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Furthermore, the determination of [xxx] is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05(II). It would have been obvious to one of ordinary skill in the art to optimize the dosage of chromium picolinate in order to increase the efficacy of the composition administered.
One of ordinary skill in the art would have been motivated to do so since Alzheimer’s disease, an age-related memory impairment disease, is most prevalent in subjects who are at least 75 years old as taught by Hebert, with a reasonable expectation of success absent evidence of criticality of the particular steps.
In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
	
Conclusion
Claims 1-3, 6-8, 11-13, 15, 17, 21, 23, 24, 34, 36, and 37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629